Title: From Thomas Jefferson to the Commissioners of the Federal District, 11 March 1792
From: Jefferson, Thomas
To: Commissioners of the Federal District


          
            Gentlemen
             Philadelphia Mar. 11. 1792.
          
          I inclose you two letters, the one from a Mr. Leslie of this place, offering to make a clock for some one of the public buildings at Washington, the other from Mr. R. B. Lee proposing that Mr. Ciracchi a statuary now at this place should be employed to erect at Washington a monument he has proposed. With respect to Leslie, he is certainly one of the most ingenious artists in America; and as to Mr. Ciracchi he has given unquestionable proofs here of very superior talents in his line, and of great worth. The letters are meant merely to be lodged with you, to be taken up when you think that your works are advanced to a proper stage for them.—I have the honour to be with the most perfect esteem Gentlemen your most obedt. & humble servt.,
          
            Th: Jefferson
          
         